DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 2-3, 5, 11-12, 14-15, 18-19 and 21-22,  and cancellation of claims 1, 10, and 20 in the reply filed on 02/25/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 2-5, 9, 11-19, and 21-23 are pending in this application.
Claim Objections
Claim 9 is objected to because of the following informality: claim 9 is dependent upon cancelled claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 9, 11-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 20150349702, cited in previous action) in view of Funakoshi (US 20110030759, cited in previous action) and Moon et al. (US 20130340804, cited in previous action), hereinafter referred to as Morad, Funakoshi, and Moon, respectively.
Regarding claims 3 and 9, and 12 and 19, Morad discloses on figure 1 a photovoltaic (PV) module (Abstract) comprising:
a plurality of strings [100], each string comprising a plurality of PV strips [10] coupled in series, each strip of the plurality of strips including first and second end strips [10] (PV strips [10] on opposite ends of the string [100], Fig 1) disposed at opposing ends of the string and at least one middle strip [10] disposed between the first and second end strips [10] (¶0096), wherein each strip [10] comprises:
an aperture side (front surface, Fig 2B and 2C) and a back side (rear surface, Fig 2F and 2G) opposite to the aperture side; 
a backside bus [25] (rear surface contact pads [25], ¶0117) disposed on the back side of the strip [10]; 
a plurality of conductive fingers [20] (Fig 2B and 2C, ¶0112) disposed on the aperture side; and 
a layer of electrically conductive adhesive (ECA) [18] (conductive adhesive bonding material [18], Fig 2K, ¶0124) that attaches the backside bus [25] of every middle strip to the aperture side of an adjacent strip [10], wherein:
a front conductive ribbon [400] covers a front edge of the first end strip [10] (flexible interconnect [400], Fig 8B), 
a back conductive ribbon [400] covers a backside bus of the second end strip (Fig 8A), and
the aperture sides of the plurality of strips [10] are free from metallic materials between the plurality of conductive fingers [20] (Figs 2B and 2C).
The reference teaches that the PV strips comprise bus bars [15] on the aperture side (Fig 2B and 2C, ¶0103). Thusly, the reference fails to teach that no bus bars are present on the aperture sides of the plurality of PV strips, wherein the only conductive element in a conductive path between the conductive fingers [20] and the single backside bus [25] is the ECA.
Funakoshi discloses a PV strip analogous to the strip of Morad (Abstract). The reference teaches that solar cell string can be wired without a bus bar, thereby improving the fill factor of the string (¶0089). Therefore, it would have been obvious to one having ordinary skill in the art to form the aperture side of the PV strip of Morad without a bus bar, wherein the only conductive element in a conductive path between the conductive fingers [20] and the single backside bus [25] is the ECA to improve the fill factor of the PV string (Funakoshi, ¶0089).
Morad and Funakoshi fails to teach that the front conductive ribbon comprises an interface part that covers the edge of the first end strip, and at least one tab protruding from the interface part, wherein the front conductive ribbon comprises a plurality of protrusions extending outward from a surface of the front ribbon, and the protrusions are located on only a portion of the tab.
Moon discloses a PV module analogous to the PV module of Morad and Funakoshi (Abstract), wherein the PV module comprises a conductive ribbon [142] that electrically connects the solar cells of the PV module (Fig 4, ¶0071). The reference teaches that the conductive ribbon comprises an interface part [142b] (link portion [142b], ¶0074) that covers the edge of the adjacent solar cells [150], and at least one tab [142a] (connection portion [142a], ¶0072) protruding from the interface part [142b], wherein the front conductive ribbon comprises a plurality of protrusions [P] that extend outward from a surface of the conductive ribbon, and the protrusions are located on only a portion of the tab [142a] since a portion of the tab [142a] includes depressions that do not include the protrusions (Figs 5a-c, ¶0081). The conductive ribbon increases the amount of light absorbed by the PV module by promoting total reflection within the module (¶0081). Thusly, it would have been obvious to one having ordinary skill in the art to modify the front conductive ribbon of Morad and Funakoshi as the conductive ribbon of Moon to increase the amount of light absorbed by the PV module (Moon, ¶0081).
Regarding claims 2 and 11, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the front conductive ribbon [400] is attached to the front edge of the first end strip by ECA (flexible interconnect glued or soldered, Morad, Fig 8B).
Regarding claims 4 and 13, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that the front conductive ribbon [400] comprises a metal material 
Regarding claims 5 and 14, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that a contact area between an interface part of the front conductive ribbon [400] and the first end strip is substantially the same as an area of overlap between adjacent strips in the string. See figure 8B of Morad.
Regarding claim 15, modified Morad discloses all of the limitations as set forth above. Furthermore, the PV string is coupled to a second string, and at least one tab of the front conductive ribbon [400] is folded over onto a back side of an end strip of the second string (flexible interconnect conductively bonded to the rear surface terminal contact of the other string, Morad, ¶0153, Fig 6).
Regarding claim 16, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that the end strip of the second string comprises a backside bus bar [25] (PV strips comprise rear surface contact pads [25], ¶0117, Fig 2F) and a second back conductive ribbon [400] attached to the backside bus bar [25], wherein the at least one tab of the front conductive ribbon is arranged in parallel with at least one tab of the second back conductive ribbon [400] (Each flexible interconnect is positioned adjacent to and runs parallel to an end of a super cell to which it is bonded, and may extend laterally beyond the super cell to be conductively bonded to a flexible interconnect on a super cell in an adjacent row, electrically connecting the adjacent rows in parallel, Morad, ¶0153, Fig 6).
Regarding claim 17, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the at least one tab of the front conductive ribbon [400] and the at least one tab of the second back conductive ribbon [400] are both coupled to flat bus wire [410] disposed behind the end strip of the second string (Morad, Fig 27, ¶0420).
Regarding claim 18, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the front conductive ribbon [400] comprises a first plurality of 
Regarding claim 21, modified Morad discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the plurality of protrusions are also located on only a portion of the second plurality of tabs since a portion of tabs includes protrusion and a portion of the tabs include depressions between adjacent protrusions (Moon, Figs 5a-c).
Regarding claims 22 and 23, modified Morad discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the plurality of protrusion and front conductive ribbon comprise copper since the entire ribbon includes copper (Moon, ¶0075).
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. Applicant argues that the previously applied secondary reference Moon fails to disclose tabs having protrusions occupying only part of a tab. The Examiner respectfully disagrees. As set forth above, the prior art discloses this limitation since Moon discloses tabs that include protrusions. Moreover, the protrusions are only formed on a portion of the tab since portions of the tabs also include depressions between adjacent protrusions. See ¶0081-0083 of Moon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELI S MEKHLIN/Primary Examiner, Art Unit 1796